 

Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 1of32 PagelD1

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10) foe
ADOPTED BY ALL FEDERAL COURTS IN TEXAS aes

  

 

CURT
. ix
IN THE UNITED STATES DISTRICT COURT ““Sé4R J 2 Loss)
ad gigs
FOR THE _Nothern DISTRICT OF TEXAS’ Alb
Alolene DIVISION

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

Leune ble Roloertson
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

 

 

 

 

 

VS. Us ASW

PRISONER ID NUMBER

. af
Lorie Davis i: 20
RESPONDENT CASE NUMBER
(Name of TDC] Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)
INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,

under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

 
Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 2 of 32 PagelD 2
Only judgments entered by one court may be challenged in a single petition. A separate petition

must be filed to challenge a judgment entered by a different state court.

Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

O A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

a A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
O Other: ' (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you

are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1.

Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: Vothem distiet, Tones

County

 

Date of judgment of conviction: O3-)2-19

 

Length of sentence: lo mo nhs

Identify the docket numbers (if known) and all crimes of which you were convicted that you wish

to challenge in this habeas action: atte mot to establish ani haparepi ety Rela dionshie

 
Judgment $f Conviction or Nentencs Probation ie orted-Adjudiedtion Probatien > S

5.

6.

10.

11.

What was your plea? (Check one) O Not Guilty 0 Guilty C1 Nolo Contendere
Kind of trial: (Check one) 1 Jury C) Judge Only

Did you testify at trial? OJ Yes No

Did you appeal the judgment of conviction? OI Yes OCI] No

If you did appeal, in what appellate court did you file your direct appeal?

Cause Number (if known):

 

What was the result of your direct appeal (affirmed, modified or reversed)?

What was the date of that decision?

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised:

 

 

Result:

 

Date of result: Cause Number (if known):

 

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result:

 

Date of result:

 

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. OlYes DLINo

If your answer to 10 is “Yes,” give the following information:

Name of court:

 

Nature of proceeding:

 

Cause number (if known):

 
12.

Dates@ndmih; day and G-dar) Healiihanihe petit) applicatiorredmdtion=a shew lby4 file-
stamped date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

As to any second petition, application or motion, give the same information:

 

Name of court:

 

Nature of proceeding:

 

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

If you have filed more than two petitions, applications or motions, please attach an additional
Sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking .

in this petition? OYes ONo

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 
 

(dase Have-GoWARal)-Gr ddgeunieehd td-fite Qn} pétition ka@ekingl the judede? for the

sentence you must serve in the future? [Yes LINo
Parole Revocation:

13. Date and location of your parole revocation:

 

14. Have you filed any petitions, applications or motions in any state or federal court challenging
your parole revocation? 0 Yes 1 No

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your original conviction, was there a finding that you used or exhibited a deadly weapon?
0) Yes No

16. Are you eligible for release on mandatory supervision? Yes 0 No

17. | Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

Roberton Unit J 12011 FM 352% Aloilene, TX 74601
Disciplinary case number: 2O\901S54 34

What was the nature of the disciplinary charge against you? Compr imisivy e mpployer [sew ity

18. Date you were found guilty of the disciplinary violation: (93-12-19

 

 

Did you lose previously earned good-time days? Ed Yes [1 No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:
30 day, &

Identify all other punishment imposed, including the length of any punishment, if applicable, and
any changes in custody status:
0 f j ivi 0 deus loss of Dhone privil

Pecroation privile yes, Aropped Cord to GU Custody , dro oped 534054 Line class, moved to
Mmedinin cust dy aad /Ddeys in Ad- Sey CPHD), SEE: Evbilit W)

19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
Yes C1 No

 

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result: v erlict of guilt

 
Case DatoF REE SG- d§oqqment 1 Filed 03/12/20 Page 6of32 PagelD 6

Step2 Result: guilty ver dick Supsofte &

Date of Result: 95-30-14

 

 

 

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

A. |GROUND ONE: Fourteenth Amendment Violation Cue Process) Denied Video Footage

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

dson denied me video fo lk Ae i en (deo wou hown LC
Nowhere in The area at dime of ne inudent (DUD). So, i+ would be imap OSsible tyr me

 

 

ulna he ig ud ay Shep Lan Shup d qtitvence np.2019 047315

Exhibit A.
B. GROUND TWO: Fourteenth Ameniment Violation CDue frovess? Denied Witness

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

0 . : @: og E bertts hwy a

 

 

pre oless to Cross- examine hin do disyedit LAT CPi o's acusohen- 1 also Lequested this

 

bh Step | ghitvance 19,2019091375, Ewhibit A. Dio Hudson didn teven attenyt Lo call him

 
 

21.

Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 7 of 32 PagelD 7
GROUND THREE: Fourteenth Amendment Violadion Due frocess) Tuudequate Legal

Counsel
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Fdule Mollte bu 0 lorect even 8 iva, CVeN Ww ideo Was

denied or when ry wilness tas denied of ihren HO Hudgen Stated incorrect TOCT Policy tre
woul) have provel my due process vislese) - Levenmen boned Vis on hearing fecer der and Step |
ank dtep a grievance fo.29(9047 315, Evbibid A. C.S. Us, Fer WU Subs

Counsols Puiled +o assis} me in a ppeal SEE! grievances Shy laad Shep? ne.29\9047375 and n9.201911 0534
GROUND FOUR: Fourteont, Avnen Ament Violation Cue Process ) Denied Fair and Tye clial

ASion: ayy

 

 

 

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

TOCs Disciplinars Vidlos av\ hondleck Sass imme diethy, Sar! Step { und Shay 2 Arie ence fo. 20\ Hor 131 S
Relief sought in this petition: To have My Case Oves turned and to heave a fair and } inyts Mal

deg : 7 i uw (Toes

Policies and who giants ne Foutteen, Amendment Rights iP t 40 beck +o Cours.

 

 

 

 

 

 

 
22.

23.

24.

25,

| (c) Attrial: Counsel Substitute Mellic Burnham

Hévesyou Aremonslys Oiled Dfedenab habeas petition ataekingathe Sahé ZorRdctind) Parole
revocation or disciplinary proceeding that you are attacking in this petition? LYes ttNo
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? OJ Yes ONo

Are any of the grounds listed in question 20 above presented for the first time in this petition?
0 Yes No

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

 

 

 

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? 0 Yes [No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed.

 

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

 

(b) Atarraignment and plea:

 

(d)  Atsentencing: Counsl Substitute Mollie Aum ham
(e) On appeal:

 

(f) In any post-conviction proceeding:

 
(gy28° Git appeaPRORT any rola! aga Sins youl 8 Raa i Wictloh ProoQate: PagelD 9

 

Timeliness of Petition:

26. ‘If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.'

 

 

 

 

 

 

| The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1)

(2)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

 
Wherefore) -petitionéopmaythatthe Court sient Wied theaclieFPtegvhich dieahaythecentitled

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

(month, day, year).

 

Executed (signed) on (date).

 

Signature of Petitioner (required)

Petitioner’s current address: Robertson Unit 1204 EM 353% Moilene 41X14 Wo \

 

-10-
O_O

OIC 1:20-cv-00050-C Document1 Filed 03/12/20 Page 11 of 32 PagelD 11

e ss MEMoRLAN DUM
Ex parle Meunevh Weller LT the United State District Count
oo _ L Foe Vre Nothomn District of TY
Pebitoner. Kenn Eble his mo pa od This padition
would chow ne ine Pollawinng, __

SuUPPort FOR GROUND ONE
RULES

Prison odDeials violate tre Fourteenth Patent when Hy ahh ——

dbiechye Views foward apn Sonor by rehusing +p all Wa key pieca of nea

@... as video Pootage ioaie V_/Mcbrid Fed 92 ‘We McDonell,
“18 U.S. 539 (1904 ) Proves a prisoner’ Wino cence ce

_ _ APPLICATIOW

 

 

 

 

 

 

 

 

 

 

 

 

AsT wrote in int to deal with my heer wy OHO Hadern denied my
heatnieke hearing T toquasted vides Package tec ply
notin the location when od inci dent Wes. wetter up. So There SnoWay DL
Could hove Committed this act Sovides would be bealey-tastoe in proving my
ineCences DHO Hudson c tesponse was vides hes nu auste $0 She cant tell what.

me ang DME CPitttock are Saying to each other Sovider is dented Lresponda
onthe hearing ecotder thot LD wanted video because would Show L wes nowhere

Ou NT C. CP: tteock ot Hime of alleged offense T was ot adifterodt
building ©. tequeste! video mu Lip vedimae +o make it clear Yas was eXremely
Impeat There's no Secu ti iby risk or harm for vides {. be used. L used Ye pnten

pe BS re a nea Be
Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 12 of 32 PagelD 12

Qrievence System on March 20,2019 - Por an arpytel, it Wes denicdon April OS
2019. T thon Senta Step Agric vere on May (2 2014 onthe apped, iL wes @

denied on Moy 30, AOla. SEB! Exhibit ha grievenct no. 's 2019 0973-25 -formy
Step \ and Stop 2. Ailso, Lesher to Lae fener dae and veiw. The vaio T

Yen Sent aletter to Ve Disighinary | Coordinator on January. 21,20 20, as of
Aris dale Tt Me. fedeved. a tesponst, SEBS. By hibit b.

. — CONCLUSTOM _ oe

A. W. Gaddn's daniel of ms my Shep lo spperl a and th. Burnett denice! cdo ry
Step 2 al _Omount to daring de provers Ces -especall, danyingmuvidee?
Whichviolates We Fourth Ammndnot. SEE Exhibit’ Aad fe nad lish
hearing recorder andviey vidst. For thi $f ason My Case. shal! be overturned

 

 

SUPPORT FOR G Round Two
RULES

 

 

Prison oMivial BAG syielabe Yhe Fourteenth Nmendonend when {hey any pritoners —

Yuwir righe!: ty hove witness testidy Dye Yhim, Wolfp v.McDonne\ \ ULE, CR LS.
534 cat. a a

 

 

 

 

7 henson -

 

 

Ast wrote inm y comblalnt {hat deals withony hearing Dito Hudson doned. LT
kK. beya OS My Ww ness who is ow Lieutenant at Lhe. Rabertirn Unit which Vus

Ben’ Sine the hence +. Cregs-C¥amihe Since LT. Bod had information tak coully
have olpe Lin diserelitin, LMTL pi ittuoce's aceusotion. T requested mulls @
Limes to ‘oa Boyd a as a witness which Dio Medan denied everytime There’: S

 

a a _
OO en oa —_ a /-

CIC Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 13 of 32 PagelD 13

@ Yo. Secure, risk in hevivg LT. boy das a witness, 'D used He prison givevance
‘Syston on March 2.2, 201% ov this issue, it wes denied on April 5, 2014, Send
a ee A ariovence Dv. May 12, 2014 on. Yais  1$6ue, ihwes deni ed an Mom 30, 200,

act not both Grievances are ne, 201904 1318, SBB ByhibitA and _

lish to the nearing revorhet LD Yen Sevet a letter to Ve Disciplinary cee
Coor\: nator on January a1, 2020 and os of Vis date, no CESponde. $65 _
Bx\abit- Q. 4 _

 

CONCLUSTO NV

 

AM. Gridtin's denial of my Step | and . Burnett's denial of my Step A
alow, with DHO Hudson deniny my witness denles me due process which violates
Ye Fe Leen th Ansedner, For Unis teasen my Caste showld be pyer lured

“SAPPOLt FOR GROUND THREE
RULES

 

Prison ePficials violate He Fourteenth Amendment when Hey deny prisoners Vaeie
tightto odequate legal Counse | Wo fey. M Yonnell, Uly SUG 539 clay),
TOC iSer \\ fu & .

 

 

 

 

APPLICATION

As Tavrotein ny Complaint t $0 declwithmy x hoering Counsel Sulostitule Mollie
Eaters Belle > git aguas lye cote This was the Meet major Cour
Qheniny Te Ve evet been to in Hae plus yours Dive been inthe TRC Sistem $0 D had _ _
little: te ho Ry perience CS. Burnham never object<d o-Singe-ting She gail mayho 20.
wel ange sg ‘phase Csho made yno do Hre Hee ally). Evonwhend

 

Se oe oe
OO me

Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 14 of 32 PagelD 14

Merion), to DHO Hudson Hato. procedural eyroy Wes made by LM@ c.
Pittcork since She wrote me 4p pest he fequird + cy
Disciplinacy Dales. awk Procedures and ptto Uudson ash apsinh awritden Tpo
Voliy C5 SD. "urna never objected. Dito Hudson Stated on the fecorder they
have 20 deus torrie His up, Linfbroul hacot TOCS Policy, WHO tea deon sh
tate) JD was Woy , C.S. Burnham, Stayed silent. This Can be pio ven by the
eating recor der. re S. Burnhem algo o Lrccled not once to other due process
and procedural errord Like my tritness C LT. Boyd ? bning denied smy vila —
Poodage request being denied, the recorder beingtumud off tutes ad HO Ha deans
femark Host Tin better oP plardingguilly when che tumed Yoo teusrder ft ALD

need 1S One procedural brref of onodus process errof 4. overtum my Case and my

C$. Collie Burshan) objerted nek ents: The tecorder will vertky His along
with Exlieil A, gri evance Shep lank Slapdno. 2019097375, Byhi Lit 1b and

Babhit Cogn mee shep Lenk clap Ane 9O(4\L2539 @
CONCLUSION

 

 

 

 

 

 

 

AM. Cori hin's devial vt my Step Vand fh. Bumett’s dan! ol o> my Step Agrioance
No; 20\909731S Coybibit AV and no. 2019112539 Exhibit ©). Exhilst C was

ied Hoe grievance dupurtnunds olbny vi Mh CS Mollie ter alam and Verna) co
Facence C$. TI ond all Robuelin Counsel Subsletutes vie labed Yao. Fourtemth
Ainondment by denying mt ad abtgusds legal Counsel ond dus protec’. Toe Has reason my
cathe brewkew ose ae a a

 

 

 

— _ SuPPodt Fok GROUND Four

Prison officials vielabe He Fourteenth Amedmand whan Hey deny prisoners hele

 

 

 
 

Cl L Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 15 of32 PagelD 15

Tight Yo ave a Di scigli nang Heering Otd cer Hat Consgi Saatly, 1 Lgheres Mghts, da
due process buch as vibkéo Poo stage witnesses ond heir own Poly Meey. have to a
Pollew. Wolff. MMeDeanetl, “Us, Us. $34 C1974).

ae ee $e a —- + see ee

 

 

As Liveote j in my Co glen bo deal wi Ymy hse pito hudson Wes.
evtronly subjeskive Jovan) mt She denied me awitness Whe wes oo Lielenart
ot Yhe Sacre unit this al eae 4 inci dent hop pened. No Security risk hore Of @veon ay
intnvience- DHO Ludson NG lbowed Law & a ‘Ht tock fe Chenge her stony
on the Lime She said Tis alles
Since Ot 40 would gud me ino “ide other louil Ling. She Wen - allow! [Mo C.,
©} ajor time aep Prom 03: 00-40 OM “0, | loe-cause Video would _
©... froven Wes nowhore near "LMO G D+te0 ok ou hor orjgial dine of 04: U0.
Time choul) be accutabs since TOC Discieli har Lu les mad Proce! was require Yoel
Ye oense DP wes Cnet ged with bo he wetLon upon TU0 atdime of incident .
CThere's a: Spor Por Pre Hp 2. This can all Ler voritiel on the haacing recorder. Aloo,
Vb tan be Sound Gn Stee land Slee 2: gritiante wo, L019 097375 CExhkitéA >» Do
Hudson oJ isd Sbabod incoteact Jaen fay Sbabng Hoy trey here 30 days to weite this
ons up even Thovg! L D told her multip Me Lees TOS Delica taba its +o be |
Wre “ten up immns dratly. pKOo tudson seo shuled Lweull be beHar of * alg
Quill, abter she Lured oft Hho recorlene Thatrcorbor will veri i, Ys ou
Texluleit ‘evga ey and Shy 2 ny DVIS anak BvbeAB.

 

 

“CONCLUSION _

A.W. Godin's dened —" | and B, burwcld’s denied vf my Stey 2 no. 2019
b97315 ant Hoe Disp nay Coins Cofusad to answer my better Sent oh
 

Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 16 of 32 PagelD 16

Tanuary 27,2020 CEvkihit BD amouatte lates thet and D0 Headsen's Condad
ofyullple dentals of due process \Vinlate the Fourteonth Amendmon/. boo eo
Pais tecon my Case Showld be 0 vet tume \

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ke
Case 1:20-cv-00050-C Ddcum me eis qyidod Are 17 of 32 PagelD 17

Gerevanee No. 20\4091315, STEP lows STEP QL
 

ene Is
 O7?-—?<=-. “7 Mexas Department of Criminal Justice Page 18 0ORF NOI 1SNLY

en a
a Grievance #: 0

OFFENDER MAR 22 2019

Date Received:

STEP 1. crievance Form ee DL QI-1G

: Ro bh, enna Grievance Code: 7 / O
Offender Name: Menneth Roblez TDCJ # a\ Investigator ID #: AD53

Unit: Ro berbson Housing Assignment/_ H -28 I: Extension Date: Nh
Unit where incident occurred: 3 (YM Date Retd to OffendeAAPR Q) 5 2019

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when“
appealing the results of a disciplinary hearing. ,

’ Who did you talk to (name, title)? : When?

 

 

 

 

 

 

What was their response? ae tt

What action was taken?

 

 

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

er - 20190154634. On 02- re 14 LT was found Guilty 13 (oYM loy 4
jase tion

 

 

 

   

Yu! Yoon "the Line che wurote,
Tt she notified her Supervisor ook the hime of the al lege inciderk then She

Nowld Nave Yi rOry) Vie ARCA Lime down - Mot aue’ C

Case 5 On ecurict Nek Crk says 56 in ¢ née d uSCM Pri 4 V ay ockked 4

 

 

  
 
 

 

€ \ y « .
ie Menace 2 o gtgroce < UE. rei Or “ae +O RDS G00”) Avio fo he 4
. a
OM manta TAG (Vi 4 ? LMA : ig reise rt 1a) Ak Nous, write
On A PLU ‘ y Q)
' ,
Jarl ond a.

 

 
   

 

 

locked me up over AZhours Leler which means the alleged incldemt hapeentd
ath! Dem hich Officer Piel Said wes possi Le hen i+ went over AY hours +o

 

 

 

 

 

 

 

 

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)
a - ; Appendix F

 

rs

 
ae _ BE
Quilty Darasvadliothossac Sabc , Course shoarilend ote eas pheLfoctive-
Aida + Obtain all dociuame ay idence terme and she didi ub) sect fothe :
tage PeCotder being Heine y off 7 Alco ¢ Af o)tan Hudson +0 ausshon ftRicer
O 20 Sher Otten 1
and fp che ive it the, 2 weld
leet slant amet

5 on pe Hele Ont SLs
A ne 4 did Dra Ua hou! Ay 2 Convicted wv ‘orts $d St, Wt AS

. =
Action Requested to resolve your Complaint. : - DOD yy
The Case +0 be overturned, os ZA

Offender Signature: } Date: O03 -20-19 —— .

Grievance Response:

     
 

 

 

 

 

 

 

 

 

   
    

 

 

 

Your complaint has been investigated and reviewed. Disciplinary Case # 20190154634 was reviewed. The charge was
appropriate for the offense. All due process requirements were satisfied, the verdict of gullt was supported by the
preponderance of the evidence. The punishment assessed by the Disciplinary Hearing Officer was within agency
guidelines. No further action warranted in this matter. ‘ vets

 
  

 

a .
Signature Authority: LZ) A, a?
If you are dissatisfied with the Step 1 rsnanse ot fy submit nit pStep 2 (1-128) to the Unit Unit Grievance nvestipator within 15 days from the daty of the Step 1 response.

State the reason for appeal on the Step 2 ence, yo

 

Returned because: *Resubmit shis form when the corrections are made. /

 

L 0 1. Grievable time period has expired.
[[] 2. Submission in excess of | every 7 days. * . x OFFICE USE ONLY
ws

. . Initial Submission UGI Initials: {
(3. Originals not submitted. * ;

1 al

Grievance #:

4. Inappropriate/Excessive attachments. *
CO Pprop ess at n 8 Screening Criteria Used: 1

 

| 5. No documented attempt at informal resolution. *
Date Recd from Offender: _ —_—__
oO 6. No requested relief is stated. *

. Date Returned to Offender: wee
oO 7. Malicious use of vulgar, indecent, or physically threatening language. *

oles 2‘ Submission UGI Initials:
LJ8. The issue presented is not grievable. oe .

Grievance 4: _

 

 

 

| 9. Redundant, Refer to grievance # Screening Criteria Used:

| 10. Iliegible/Incomprehensible. * ; | Date Reed from Offender: __
C11. Inappropriate. * —_——

 

Date Returned to Offender: 9

UGI Printed Name/Signature: 3™ Submission UGI Initials:

Grievance #: _

 

Application of the screening criteria for this grievance is not expected to adversely
Affect the offender’s health.

Screening Criteria Used: —
Date Recd from Offender:
Medical Signature Authority: Date Returned to Offender: __

 

 

 

 

 

3-127 Back (Revised 11-2010)

 
 

"i SS
JUN 1 4 2019
Case 1:20-cv-00050-C Document at qoski2iz0 Page 20 of 32 PagelD 20

‘los Q cope! OFFICE USE ONLY

* Texas Department of Criminal Justice | Grievance #: LOGOVZB 7S.
UGI Reed Date: _ MAY 1 4 2019

 

 

 

 

STEP 2 OFFENDER | sonecanee, MAY 16 2019
GRIEVANCE FORM |, JG(4
Offender Name: Rolole2 Nenneth TDCI #_A182574 GrievanceCode: 4’/O
Unit: Robertson _ Housing Assignment:/7(5- 367 — Investigator DH: {WV
Unit where incident occurred: 3 6YM Extension Date:

 

 

 

 

RO

You must attach the completed Step 1 Grievance that has-been sjgned by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has pean beturhed unprocessed.

 

— Give reason for appeal (Be Specific). lam dissatisfied with the response a sp because...

935, 4lg Us S34 WOLEE GA DINNELL. 1. C0 Rcer's techn on. Canue only ¢ Lichint fa or JPEG

Cyn toc i Ll: aca aye pasted apt Court 2. he

p | 1 OSSHST once aT ee ito ae ), Or pt more oT Mm vil Ng #5 were violated by,

| d

sh T-ls ithe Dees /f §3- St VU,

1-02 - 4-+4- ce bs addressed to Subehhite
” Conte ody Sue Con nig urn tat just ste ‘des. Told Veronica Ference and al]

edye and Dy nf : pte a Sources |i ke

|
pee wee _
LT ai eV CO iC j A aD ae ‘ yy [Urs eS R Cer. \V inves}. ‘Tn ee Ri 4 Sy pe : " Ley yp 7

 

 

 
     
 
 

    
 
        
  
   
       
     
       
 

  
 

  

   

 
  
 

) x \,.. 20 x \ ‘
ASTt ture loun Sl Wad WeT Tecnve, on IM MayiNk NOUS HU g AfQUrlonTts, 2 OY: evi OV)

med ned of salt res onene fang Oo en SOe 1 uy)
mets Fst ceonlcoe Tt Ho nS EM chet toned in

~~

 

 

  

CY c 7 ‘ ) recor aL G7

ison Dises Co see came sleyenefat I pT ORs Report in att ioe

i i fost In as Prd och sled Woes cal evidence,
Aggie ‘hae 211 gat De cal at Pei uest to vide Came t
System Disk reviewing Bh. \ef inczdert reviewe «5G pli i {

1-128 Front (Revised 11-2010)

 

 

 
   
    

 

Case 1:20-cv-00050-C Document 1 Filed 03/12/20 Page 21 of 32 PagelD 21

Cop. Lraskor dented me video Postage wher Lashed Por wt to Show T wasn tt th The budding bow of alle gel incider,
fy egret beth do with Nudto, She sad-Kne dest hare t9 be exact eal they, here dys V8 write an

 

 

wires ty nateh Supenntser 6 ot Conplete L- 210 af Time ot The Orse,
br ees TE Ace hap fered ad Ben tft ab Line in hetadder) Hels pus Mest = “lp.
L {ou ect dnd nant Vehvewins aesthonly te liplen “to tecetder 2 feriew Video Loo Lage.

 

Offender Signature: Natl aly

Date: os 2- 14

 

 

Grievance Response:

_ Disciplinary.Case #20190154634 and all related investigative documentation has been reviewed. _
The 30.1 disciplinary charge was appropriate for the offense and the guilty verdict was supported -

by a preponderance of the evidence. All due process requirements were satisfied and the

~-punishment assessed by the Disciplinary Hearing Officer was- within agency: guidelines. No:

a “#Orther' action i is warranted by this office.

ME APL ED 7" Eee aes ho: 20 NATE He LIT

  

Signature Authority:

B.BARNETT _(/Qou ott

Date: 5 -B)-1G

 

Returned because: ' *Resubmit this form when corrections are made.

a be “ Grievable time period has expired. -
oO 2. Iegible/Incomprehensible.*
DF 3. Originals not submitted. *

C6. Inappropriate.*

4. Inappropriate/Excessive attachments.*

 

[ 5. Malicious use of vulgar, indecent, or physically threatening language.

 

 

 

 

 

OFFICE USE ONLY
Initial Submission _. CGO Initials:
Date CGO Recd:
(check one)___ Screened _____ Improperly Submitted
Date Returned to Offender: oe
.2™ Submission CGO Initials:
| Date UGI Recd:

 

Comments: pucsurcuarss aa

 

 

 

 

 

 

 

Date CGO Reed:

—fmpropey Sabine. :

DateiRetumed; te Offender: LE aut i

    

 

 

 

 

 

a si _ CGO Inifials:

Date UGI Recd::-

Date GGO Recd:_ +. i bye :

‘ .(cheokone)___ Screened _ Improperly Submitted

Commentsi.) io

Date Repaned to Offender: LX nia,
Appendix G

easton Mp tedewags cee bhp be lade F

cow wth . Anh ¢

 
Case 1:20-cv-00050-C pocupren\( Hed defheibo Tealdze of 32 PagelD 22

DIScr PLINALY CoornT NAYOW CLETTERY
 

Pe

csc

Case 1:20-cv-00050-C Document 1 Filed 03/12/20 Page 23 35 SHAPERS

To. Discs plinacy Coordinator

| My Name tS leant He Exbler alg as 74. TD Stork Va pro ceed in Feder]
Court you must ord warily Bish erhaustyour aveilable Ctate-Court feme dies
My shy o Was Fedumed to me Ov) GS 30-12 being denied by B, Barnett tL ™
. Writing you before L file aw Habeas Corpus JO54 Poy Violating Wolff Vv.
MeDonnel | HF U.S. 539 multiple times, L was CHS because they
Wanted me ot of Hie way oF a drug ting. D did mortion this 40 [Major Sealer
and Sot). Reyes. The main oF fenders that mani raleded LMI C. Pittcock
rivto uniting me up 45 tame thy Haddley 14 (03 4 D ( visv goes by |- Rocke ) fhe
rther ot fender Andy Gu rman™Y 34087. L mn Showing Mh ny Case vas pushed

mk eo . f .
Heres Pencedur al Evrors-and & ther Errors '
we Be

ohm den ved yiduotoota & by DRO. Hudson Cher (@sson = NO audio, L aslke!
“oy Peco \er for video to ou T wasn + im atea at time of alleged inc deaty
<bAhnot's auhio have to do with locedion® = LT was devied LT Boyd as O
“wetness. CL asked for hin onsec order de My Course | gub stitute aid no

More than 20 weds during AN buemeats C probablly atoud [Dwords.) Alot even one

0 je chah, Lack of assictanee on Fecortdet, eL MD Prttcock Changed her intial
Kime fromD40 Fo 03:00 oF D400 aad est course she stil said ieould Le 04:40.
- She dik this after 3 shufed T wosn'tin afea at OFY4O. She even Said She
Wasn't Sure of time. Cof Course this ig all wn Pecotdes. ) DHD Hudson on
feLer der giving talse.rnfaum ation Stating LAT Ptteuck had 30 days to

wavtite me up. C DHO needs to tead Disc; linery Rules and Pr Ocedures Where
it Soy L must be written up mime Lietl, via L°21D ow Ws tage of offense
Tm Stating what's on recorder but Once T file a lot frore wil be added ‘Legally

 
 

Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 24 of 32 PagelD 24

T don't have tO write you +o procead \> act Tm gry you and the TOCT on
Oppurhsaity to resolve Mais. 1 hay @. No issue goimy public once T gv Nedual
Esper olly wey +e diay (vey .

A
Here > gfievances do help with your decision .

Step \~#*20\9097 215 “ u pyeal uM att apt to eshollish ™ “pprep' ate felateuship
Ste. d -* 2009 1315 ~oppeal on Ment +o estalalish (na ppropi ate teledionship
Step |=" 2019 115.34 - inedhective Counsel assistance
Sincerel

wget
7 Case 1:20-cv-00050-C cokes Hi Lob bolsGos of 32 PagelD 25
C RTEVANC E No. 20\A 2534 p STEP lon) STEP DQ

 
 

a OB J On

* , Case 1:20-cv-00050-C Document1 Filed 03/12/20 Pag
Texas Department of Criminal Justice OFFICE USE ONLY :

Grievance #:

¥

   

 

OFFENDER a
~ STEP 1 = crtevance rorm |"

Date Due: _ aT

Grievance Code:

Offender Name: Rabler Kemet, ' TDCI # OMosTy Investigator ID #: u a
Unit: Rober toon Housing Assignment‘ H=-egf} Extension Date: - ‘

Unit where incident occurred: 1-28 ce\l Date Retd to Offender:
aaa

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing

Who did you talk to (name, title)? Veronica Ferenc Gogg! 242 otiicte TW When? _OU +46 ~)9

What was their response? N 8 Ge
What action was taken? None APR 2 3 2019

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

Tm § 12) ie Veron a erenc un Subs: ‘tute ¢ | O Violation st Ty Ps li fro, a
orf der 0 i nrasnon ye ws cr ohm 4 0 Su +tute y para -) } ows
det & provided with Counse titute & rig confined +o any
‘a °

 

 

 

 

   

 

“a ‘ s

orm ¢ Seq Pag ov") Dero yg ees Dls A
be to i ivlinea hearty Pac fi

. . . \ TO - chee Te
Nith AN aApper OT TCV Ae QUES 0 ay) Paucs edas a rfom mM OuUn 58 fo,

Ference £ 3- 03-}9-14, OY-92-19, 04 -Of-( oN-10-14 pad SH, ths date if
0 } ‘U the (oxevable Ti ‘ La en e J

0 Substthucte Com sel, thet way a ubésdtute Counsel wes ollpwed eo an fr. Lye Sen ore
L-60° ih i dates | Ig 4 ye U OM _L PEy one fesanise tvom Veronica ~~

 

 

   
     

 

 

 

 

rns corm até 4 d
6 N G R be vio ot {h ASS CRC ‘ne 2 Hone Ae TO 0} . A E vy Ce hy OVW) x { Ve 6 | S24 wl
vg ret a bs ‘6h m Pines om } tome to 9, & § ? O oA 2 oy i p nan
Rule CANE Von d reS Trandbook Sin Lob Cj aw ib ifary doe 5H g ot at ne f al a ,
‘\ . |
Mey 5 On g neve de 7: / PY7C™ AN y AR YY ‘6 lim: a 5 r lien & a aSSi PC |
‘ ( 8 ? . f ‘
Lan art. c $$i ‘ance was out 9 compliance geo TAT
olicy. L mentioned te him Hat durin ine Discolnary Hearing the Toye Recorder wa me
7 ;
a mm vy C hi yv' D cu em. Bi Ts vl hey men HO 8 in ‘Seip linan Ru AS
npR23
1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED SAB ACE OF fgHIS FORM (OVER)

SEP 23 2019

* Appendix F
- re
4 ee Be a Oo ee
se,1:20-cv,00050-C Document 1 Files 03/ 2120, Vage 27 of 32 PagelD,27 7
- fowsdces Melb fe elt seckan D und Porotder Shall not b
’ . y
barned oft at aly ss bege LT Luh DMmMtnT BH That Wa ay ell} \ Le er DOVTTIR
fines asian an | :

 

 

 

 

j ‘ x : “?

OSishanck EVO thotegh D Lig ash he (STrnce UATE dt >, Ly neat at My Von pean trove
Kigh D ade, wrt [Px 55/6 tance Wo vie ott: BPH aS
LJ J

 

 

 

 

4
Action Requested to resoive Eerenie ar ae | Is | to | de be} va Go I wit { uy c Pols
dor Diture vais cnet tome and other OAfPender s-APR 2 3 2019
Offender Signature: onuth bh sé ate: Y-9a~ 19
Grievance Response:

Signature Authority: _ _ Date:

If you are dissatisfied with the Step l response, vou 1 may submit a Step 2 (I-128) to the Unit Grievance Investigator within 15 days from the date of the § the Step | response.
State the reason tor xppeal on the Step 2 Form.

 

 

 

 
 
  
 

eturned because: *Resubmit this furm when the corrections are made. ,
1. Grievabie \ime period has expired. ®
2. Submission in excess of i every 7 days. * OFFICE USE O / |
.. . Initial Submissi JGA Jaitial , . '
(2) 3. Originals not submitted. *

Grievance #:
oO 4. Inappropriate/Excessive attachments. *

 

. Screening Criteria Used:

5. No documented attempt at informal resolution. *
5 P Date Recd from Offender: APR 2 3 019
6. No requested relief is stated. *
oO 7 . 4 . ; ; . . Date Returned to Offender: _ APR 2 3 2019 0

. Malicious use of vulgar, indecent. or physically threatening language. *

.? 2™ Submission UGI Initials:

(718. The issue presented is not grievable. Grievance #:

(219. Redundant, Refer to grievance # f\
| , CJ 10. Iliegible/{ncomprehensible. *
po Oo 11. Inappropriate. *

‘UGI Printed Name/Signature:

 

Screening Criteria Used:

   

, Date Recd from Offender:

Date Returned to Offender: eee

3 Submission UGI Initials:

Grievance #:

 

Application of the screening criteria for this grievance is not expected to adversely
| | Affect the offender’s health. :

Screening Criteria Used:

Date Recd from Offender:
Medical Signature Authority: Date Returned to Offender: __

 

 

 

   

1-127 Back (Revised 11-2010) A dix F
ppendix
 

+. Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 28 of 32 PagelD 28

 

OFFICE USE ONLY
Texas Department of Criminal Justice | Grievance#:
“Ar . UGI Reed Date:
STEP 2 OFFENDER | sonetrse
GRIEVANCE FORM | __...

Offender Name: Pobler, Kenneth TDCI # 2UP2579 Grievance Code:
Unit: Polerkeon Housing Assignment: 2C-35T Investigator ID#:

Unit where incident occurred: Robertson Extension Date:

 

 

 

 

 

You must attach the completed Step | Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step | that has been returned unprocessed.

 

Give reason for appeal (Be Specific). _ / am dissatisfied with the response at Step | because...

mMAuntha onlliVen tn rhe ator Lt Lied to me Saycnam py) | Wa bast Ve dare Allo od o qrieve an
C ( - ‘ |
Ul Makes NO SENSE MEL ause On € QTATS Tne Aare OF 0 [ — q rho SATS Lyn 7 Hevivy
‘ . ‘ .
dhe Vie mM PY in Q ALLS ne PP | £6 oole Time &V¢ ad X ai (\ yp g~t>
3 . . t “Ii
2 ef, tty Co €

INC lin i T no owed

 

 

iN} ntha 5 van Line &tigafo i misleeding Ovrenders and Thay 5 W cy Lee kh ON

, 6 ‘ li, li Feder
“bute l ° HOY contd tis onthesSoshes

 

 

 

 

OTe £ vie 1 Na H y\ 2a O pro 2G iu e my Nove Ne BMG ren (0 Stey om (Fe
: Y U ‘
Proce 6e rnd AVE aKa O NG ‘ ZIM 2.0 : A f (A.V/TtON 2 yn faoce Th A a 2
ta te an. At JeSon A At AQ {0 Th ameb(a to ont Lhe
fo the gficrante py. hed Tdo keep Comes .
1-128 Front (Revised | 1-2010) YOUR SIGNATURE IS REQUIRED Oe OE ae, FORM (OVER)
2019 Appendix G
Case 1:20-cv-00050-C Document1 Filed 03/12/20 Page 29 of 32 PagelD 29 ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2
Offender Signature: Vardt A Date: _©7-] S-12
Grievance Response:
Signature Authority: Date:
Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission CGO Initials:
C) 1. Grievable time period has expired. Date UGI Recd:
(1) 2. Mlegible/Incomprehensible.* Date CGO Recd:
OO 3. Originals not submitted. * (check orfey)___ Screened ____Improperly Submitted
oO . . 1 Comments:
4. Inappropriate/Excessive attachments. Date R J to Offender:
( 5. Malicious use of vulgar, indecent, or physically threatening language.| 2“ Submission CGO Initials:
(C2 6. Inappropriate.* Date UGI Reed: .
i Date CGO Recd:
(check one)___ Screened _____Improperly Submitted
Comments:
CGO Staff Signature: : Date Returned to Offender:
’ . 3” Submission CGO Initials:
Date UG] Recd:
Date CGO Recd:
(check one)___ Screened Improperly Submitted
Comments:
Date Returned to Offender:
1-128 Back (Revised 11-2010) Appendix G
     

Case 1-20-0v.00050-ceo Muha (hide Sie) Page 30 of 32 PagelD 30
TOCT HEARING RECORD atd ODSCTPLIWARY REPORT

 

 
@ -LMHA NBTReTIOner
n"Cocartons ea pen

 

 

 

 

 

 

NILT,  B)OFFICER 8
ae hes ov a a aid, Lu hhii 1.

 

BUNTEMENT me
REPRINOND., oo. eyenece .
- EXTRA ‘DUTY (HOURS)... 0.02 REMAIN ‘LINE Bee eeenee oe .
* CONT. VISIT SUSP.. THRU _ / / FED: CLASS. FROM. ora Od -
| ‘ngeent ae TIME LOST (Dn a
S/FORFEIT. §

 

 

 

 

, ime anne sae
|. DO-NOT’ UNDERGTAND THIS. FORM. -
TO. Sr NO ENTIENDE ESTA FORMS

ee F
by a o

 

t
 

N
oO
QO
o
o
©
oO
N
oO
—
oO
N
oO
o
o
©
oO
oO
N
x
N
a
—
©
oO
To
®
re
4
—
Cc
o
E
SS
oO
So :
QA
2
oO
LO
oO
oO
oO
>
?
oO
N
4
M
Nn
©
O

Nenneth Pobler "2189574

Robeks oy uwit

(902) FM.3529
Alsdene Tx 79401

United Stotes Distr vr Coutk FOREVER / USA _

Nother District of Tewas
P.0. Box 12r8

Aloilene, Texas 14 b04

 

 

 

 

TceWVED_

MAR 1 2 2020
- vere
ET oT
noe ce Sef ERAS

 

 

  

FOREVER 1 / USA_

 
